CalhooN, J.,
delivered the opinion of the court.
Tate & Co. sued Tatum on a promissory note, and the question was whether it had been paid. The jury found for Tate & Co., and Tatum’s motion for a new trial was overruled. After the trial in the circuit court, and after that *687court bad adjourned, Mathews, who was the only witness for Tate & Oo., wrote Tatum’s attorney a letter, as follows:
“After giving careful consideration to the case of Tate & Co. v. William Tatum, I am of the opinion that my testimony in the case does myself and the negro an injustice. I have seen cause to change my evidence, if it should be to go over again, and am willing to make an affidavit that ‘with, the lights before me now, and after carefully examining into the matter since the trial, and taking in consideration all the papers and facts in the case, that, to the best of my knowledge and belief, that Tatum does not owe Tate & Co. the claim sued for.’ Tou can prepare an affidavit to this effect, and mail it to me here, and T will swear to it.”
On this, Tatum filed his bill in chancery to' enjoin execution of the judgment at law and for a new trial, to which Tate & Oo. demurred, and their demurrer was sustained and his bill dismissed. He declined to amend, and appealed to this court. There is no doubt of the power of chancery to decree new trials after the adjournment of the law court, on evidence discovered after trial. But it is of the gravest public interest that trials should be final, and judgments should never be disturbed except upon clear, convincing, and weighty reasons. So, before the equity tribunal will intervene, the new evidence must be set out by a full statement of facts — not merely the conclusion of witnesses from what they have in mind.. This is necessary in order that the court may determine that the facts are material, and that they were not discoverable at the trial by the exercise of proper diligence, and that they would have changed the result. In addition to this, the court should have the affidavit of the witness to the facts in detail, if the affidavit can be had, in support of the affidavit of the complainant. Hare v. Sproul, 2 How. (Miss.), 772; Rulon v. Lintol, 2 How. (Miss.), 891; Gavigan v. State, 55 Miss., 533.
Begretfully we decide that these essential requirements are *688not met by complainant below — regretfully, because it is probable be was an innocent victim in tbe trial at law.

Affirmed.